Case 1:19-cr-00184-JAW Document 62 Filed 09/08/20 Page 1 of 2                    PageID #: 478



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )       Crim. No. 1:19-cr-00184-JAW
                                                      )
PRANEETH MANUBOLU                                     )


                                      NOTICE OF APPEAL

       Notice is hereby given that the United States of America, pursuant to the provisions of 18

U.S.C. §3731, hereby appeals to the United States Court of Appeals for the First Circuit from the

Order of the District Court (Woodcock, J.) entered in this action on August 10, 2020 (Docket

#61) suppressing evidence in a criminal proceeding not made after the defendant has been put in

jeopardy and before the verdict or finding on the indictment.

       The United States Attorney certifies that the appeal is not taken for purpose of delay and

that the evidence is a substantial proof of a fact material in the proceeding.

       Dated at Portland, Maine this 8th day of September, 2020.




                                               /s/ Halsey B. Frank
                                               HALSEY B. FRANK
                                               United States Attorney

                                               Benjamin M. Block
                                               Assistant U.S. Attorney
Case 1:19-cr-00184-JAW Document 62 Filed 09/08/20 Page 2 of 2                          PageID #: 479



                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, I electronically filed Government’s Notice of Appeal

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to the

following:

Walter McKee, Esq.
McKee Law, P.A.
133 State Street
Augusta, ME 04330
(207) 620-8294
wmckee@mckeelawmaine.com

                                                        /s/ Benjamin M. Block
                                                        Benjamin M. Block
                                                        Assistant U.S. Attorney
